UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:8/31 Date of reporting period: 5/31/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2011(Unaudited) DWS International Fund Shares Value ($) Common Stocks 95.0% Australia 6.5% Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. Commonwealth Bank of Australia (a) Foster's Group Ltd. (a) National Australia Bank Ltd. (a) Newcrest Mining Ltd. Origin Energy Ltd. Treasury Wine Estates Ltd.* Wesfarmers Ltd. (a) Westfield Group (REIT) Woodside Petroleum Ltd. Woolworths Ltd. (a) (Cost $62,199,186) Belgium 0.9% Anheuser-Busch InBev NV(Cost $9,795,547) Bermuda 0.5% Seadrill Ltd. (b)(Cost $4,895,756) Denmark 2.0% Carlsberg AS "B" Novo Nordisk AS "B" (Cost $16,110,040) Finland 0.4% Nokia Corp.(Cost $4,856,155) France 15.5% AXA SA Cap Gemini* Compagnie de Saint-Gobain Dassault Systemes SA GDF Suez Klepierre (REIT) Schneider Electric SA Societe Generale (a) Technip SA (a) (Cost $163,627,770) Germany 14.5% Allianz SE (Registered) BASF SE Beiersdorf AG Continental AG* Lanxess AG Merck KGaA SAP AG (a) (Cost $146,081,495) Hong Kong 1.4% BOC Hong Kong (Holdings) Ltd. Li & Fung Ltd. (Cost $14,779,200) Italy 1.4% Luxottica Group SpA (a) Snam Rete Gas SpA (Cost $15,311,017) Japan 17.1% Daikin Industries Ltd. Eisai Co., Ltd. (a) Honda Motor Co., Ltd. INPEX Corp. Kawasaki Kisen Kaisha Ltd. (a) Kyushu Electric Power Co., Inc. Mitsubishi Corp. Mitsubishi Electric Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Mitsui O.S.K Lines Ltd. Nabtesco Corp. Nippon Electric Glass Co., Ltd. Resona Holdings, Inc. SMC Corp. Softbank Corp. Sumitomo Realty & Development Co., Ltd. Terumo Corp. Tokyo Electric Power Co., Inc. (Cost $180,548,991) Netherlands 6.5% European Aeronautic Defence & Space Co. NV* (a) Heineken NV ING Groep NV (CVA)* Koninklijke Ahold NV Royal Dutch Shell PLC "B" (Cost $63,101,113) Norway 0.9% DnB NOR ASA(Cost $10,097,634) Singapore 0.5% Golden Agri-Resources Ltd.(Cost $4,949,561) Spain 1.5% Industria de Diseno Textil SA Red Electrica Corporacion SA (a) (Cost $15,336,450) Sweden 3.3% Hennes & Mauritz AB "B" (a) TeliaSonera AB (Cost $34,490,981) Switzerland 4.9% ABB Ltd. (Registered)* Nestle SA (Registered) Novartis AG (Registered) Roche Holding AG (Genusschein) Zurich Financial Services AG* (Cost $48,087,391) United Kingdom 17.2% AMEC PLC AstraZeneca PLC BAE Systems PLC BP PLC British American Tobacco PLC Centrica PLC GlaxoSmithKline PLC Imperial Tobacco Group PLC Inmarsat PLC Lloyds Banking Group PLC* National Grid PLC Old Mutual PLC Reckitt Benckiser Group PLC Reed Elsevier PLC SABMiller PLC Scottish & Southern Energy PLC Tesco PLC Unilever PLC William Morrison Supermarkets PLC (Cost $172,337,927) Total Common Stocks (Cost $966,606,214) Preferred Stocks 1.9% Germany Porsche Automobil Holding SE Volkswagen AG Total Preferred Stocks (Cost $19,447,534) Securities Lending Collateral 16.3% Daily Assets Fund Institutional, 0.14% (c) (d) (Cost $163,395,219) Cash Equivalents 1.2% Central Cash Management Fund, 0.13% (c) (Cost $12,349,349) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,161,798,316) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,168,295,877. At May 31, 2011, net unrealized depreciation for all securities based on tax cost was $18,142,526. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $19,448,557 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $37,591,083. (a) All or a portion of these securities were on loan. The value of all securities loaned at May 31, 2011 amounted to $157,323,711 which is 15.6% of net assets. (b) Listed on the Oslo Stock Exchange. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen REIT: Real Estate Investment Trust At May 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) S&P 500 E-Mini Index USD 6/17/2011 Currency Abbreviation USD United States Dollar At May 31, 2011 the DWS International Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks & Preferred Stocks Financials 24.8 % Industrials 14.5 % Consumer Staples 13.6 % Health Care 10.2 % Information Technology 9.9 % Energy 8.1 % Consumer Discretionary 6.5 % Utilities 5.3 % Telecommunication Services 4.5 % Materials 2.6 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common & Preferred Stocks Australia $
